                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

BANK OF NEW YORK MELLON, et al.,

        Plaintiffs,                                 Case No. 3:19-cv-53

vs.

GREGORY T. ACKERMAN, et al.,                        District Judge Thomas M. Rose
                                                    Magistrate Judge Michael J. Newman
        Defendants.


                                    RECUSAL ORDER


        The undersigned hereby RECUSES himself from this matter, and it is referred to Clerk

of Courts for reassignment.

        IT IS SO ORDERED.


Date:   February 21, 2019                         s/ Michael J. Newman
                                                  Michael J. Newman
                                                  United States Magistrate Judge
